DETAILED ACTION
1.	The communication is in response to the application received 01/04/2022, wherein claims 1-14 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022, 02/01/2022 and 01/04/2022. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8 and 11-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Metzler et al. (US 2014/0032021) hereinafter Metzler.
Regarding claim 1, Schultz discloses an information processing device comprising: 
circuitry configured (Schultz Figs. 2-3, [0025], [0031], [0036]: unmanned aircraft system 10 having host systems 12 and user devices 14 having processors) to: 
5display an overview diagram of a target structure based on information about the target structure (Schultz Figs. 4 and 6-10, [0050]: images 62 including structure of interests are displayed, wherein the images 62 can include different structures which can be selected as in Figs. 4-10); and 
in response to a selection of the target structure, generate flight information comprising a flight path of a camera to image the target structure (Schultz [0049], [0038], Figs. 4 and 6-10: user can input location of a structure of interest; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10. Hence, select a portion of a structure to be imaged; [0059]-[0060]: information pertaining to the structure of interest and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6).
Schultz does not explicit disclose wherein the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure.  
However, Metzler discloses the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure (Metzler [0036]:determine flight route for an aerial vehicle based on surrounding of the vehicle including objects; Figs. 5A-5C, [0021], [0038], [0048], [0009]: aerial vehicle is controlled in such a way that a distance to an object can be kept constant to maintain an optimum measurement distance for an additional data detector sensor including camera).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz, and further incorporate having the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure, as taught by Metzler, to avoid collisions or to maintain an optimum measurement distance for the camera on the aerial vehicle (Metzler [0021]).

Regarding claim 2, Schultz and Metzler disclose all the limitations of claim 1.
Schultz further discloses wherein the selection of the target structure is determined based on a user input to a touch panel (Schultz [0049], [0038], Figs. 4 and 6-10: user can input location of a structure of interest; [0032], [0040]: the input devices include touch screen; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10).  

15 Regarding claim 3, Schultz and Metzler disclose all the limitations of claim 1.
Schultz further discloses wherein the circuitry is further configured to: generate a plurality of flight paths based on the selection of the target structure (Schultz [0059]-[0060]: information pertaining to the structure of interest and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6; [0065]: If a flight path would go through one of potential obstructions, it could be flagged and the algorithm could attempt to find the best solution for getting past the obstructions, which may require an adjustment to the flight path to ensure full coverage, such as generating another flight path 70a as in Fig. 7. For any flight paths that are flagged for possible obstructions, a system operator could validate the corrective route chosen and alter it as necessary. Hence, generate plurality of potential flight paths based on selection of portion of structure for imaging the selected portion of structure 21).  


80252015 Regarding claim 7, Schultz and Metzler disclose all the limitations of claim 1.
Schultz discloses wherein the flight information is generated using a captured image of the target structure (Schultz [0025]: the flight path information may be determined automatically by analyzing and using geo-referenced images of target structure).  


80252015 Regarding claim 8, Schultz and Metzler disclose all the limitations of claim 1.
Schultz discloses wherein the flight information comprises information indicating a position of a damaged portion of the target structure [0074]-[0076], [0093], Fig. 1: one or more processor 24 may generate a structure and damage report such as damage of a roof; [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0078], [0075]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages, hence information indicating position of a damaged portion; [0058]-[0059]: additional details of the structure of interest can be provided, or determined using captured images, such as identification of areas such as eaves, drip edges, ridges, or the like such as roof, and other information as pitch distance, angle,… to generate flight path for images).


20 Regarding claim 11, Schultz and Metzler disclose all the limitations of claim 8.
Schultz discloses wherein the flight information comprises instructions to capture additional detail of the damaged portion of the target structure (Schultz [0058]-[0059]: additional details of the structure of interest can be provided such as identification of areas such as eaves, drip edges, ridges, or the like, and other information as pitch distance, angle,… to generate flight path for images; [0072]: additional flight path can be requested; [0075]-[0076], [0098]: generate reports having images to detail damage to a portion such as a roof; [0077]: structural details may be provided in the structure report within a structure data set 84 which include information related to structure of interest such as area of the structure, height of the structure, roof details; [0060]-[0061], [0072], Fig. 6: the flight path is used to direct the aircraft 18 to follow that flight path and capture images of predetermined locations, as in [0073], and the flight path can be downloaded by a user. The aircraft can repeat the flight path to obtain additional images as in [0072).

20 Regarding claim 12, Schultz and Metzler disclose all the limitations of claim 8.
Schultz discloses wherein the 25flight information comprises a plurality of sets of longitude and latitude generated based on an overview diagram of the target structure (Schultz [0045], [0049], [0055]: structure database store information about the structure including longitude and latitude; Figs. 2-3, [0025]: unmanned aircraft system 10 comprising a host system which receives information relating to a structure of interest 21 and geographic position of the structure 21 to generate aircraft flight path information, the position information can include the longitude and latitude as above).  

Regarding claim 13, Schultz discloses a method comprising: 
displaying an overview diagram of a target structure based on information 80about the target structure (Schultz Figs. 4 and 6-10, [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10); and 
in response to a selection of the target structure, generating flight information 5IAttorney Docket No. Il02XUS02CON comprising a flight path of a camera to image the target structure (Schultz [0049], [0038], Figs. 4 and 6-10: user can input location of a structure of interest; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10. Hence, select a portion of a structure to be imaged; [0059]-[0060]: information pertaining to the structure of interest and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6). 
Schultz does not explicit disclose wherein the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure.  
However, Metzler discloses the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure (Metzler [0036]:determine flight route for an aerial vehicle based on surrounding of the vehicle including objects; Figs. 5A-5C, [0021], [0038], [0048], [0009]: aerial vehicle is controlled in such a way that a distance to an object can be kept constant to maintain an optimum measurement distance for an additional data detector sensor including camera).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz, and further incorporate having the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure, as taught by Metzler, to avoid collisions or to maintain an optimum measurement distance for the camera on the aerial vehicle (Metzler [0021]).

Regarding claim 14, Schultz discloses a system comprising a processor and a non-transitory computer readable medium comprising instructions that, when executed by the processor (Schultz Figs. 2-3, [0025], [0031], [0036]: unmanned aircraft system 10 having host systems 12 and user devices 14 having processors), cause the system to: 
display an overview diagram of a target structure based on information about the target structure (Schultz Figs. 4 and 6-10, [0050]: images 62 including structure of interests are displayed, wherein the images 62 can include different structures which can be selected as in Figs. 4-10): and 
in response to a selection of the target structure, generate flight information comprising a flight path of a camera to image the target structure (Schultz [0049], [0038], Figs. 4 and 6-10: user can input location of a structure of interest; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10. Hence, select a portion of a structure to be imaged; [0059]-[0060]: information pertaining to the structure of interest and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6).
Schultz does not explicit disclose wherein the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure.  
However, Metzler discloses the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure (Metzler [0036]:determine flight route for an aerial vehicle based on surrounding of the vehicle including objects; Figs. 5A-5C, [0021], [0038], [0048], [0009]: aerial vehicle is controlled in such a way that a distance to an object can be kept constant to maintain an optimum measurement distance for an additional data detector sensor including camera).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz, and further incorporate having the flight information is generated so that a distance between the 10camera and the target structure becomes constant when the camera images the target structure, as taught by Metzler, to avoid collisions or to maintain an optimum measurement distance for the camera on the aerial vehicle (Metzler [0021]).

Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Metzler et al. (US 2014/0032021) hereinafter Metzler, further in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer.
2015 Regarding claim 4, Schultz and Metzler disclose all the limitations of claim 3.
Schultz further discloses wherein the circuitry is further configured to: display the plurality of light paths (Schultz [0060]-[0061]: a flight path 70 may be displayed to the user on one or more images via display unit 22 as in Fig. 6, and a different flight path 70a can be displayed as in Fig. 7, [0064]. Hence, display plurality of potential flight paths).  
Schultz does not explicitly disclose display at a same time the plurality of flight paths.
However, Euteneuer discloses display at a same time the plurality of flight paths (Euteneuer [0078], [0084]: the user interface permits the remote operator to remotely control the flight of an unmanned aircraft system UAS. The display system 510 can present the flight path of the UAS and one or more recommended modified flight paths of the UAS as determined by embodiments of the sense and avoid system 200 for the UAS. Projected flight paths of the UAS and one or more recommended modified flight paths as determined by the sense and avoid system may also be presented on the display; [0031]: the operator can control the UAS; [0005]: the crew have the choice to select alternative modified flight path; [0063], [0094]: the sense and avoid system may recommend a flight path such as right turn or left turn and the operator can select a flight path for the UAS; Figs. 2-4, [0036], [0040]: recommended flight path for the UAS are determined based on an overview diagram of the scene or structure which are also displayed for operator as in [0078], [0084]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Metzler, and further incorporate displaying at a same time the plurality of flight paths, as taught by Euteneuer, to permit and help the remote operator to remotely control the flight of the unmanned aircraft system based on generated flight paths while still meet the operator’s desire of the flight path (Euteneuer [0084], [0063]).

252015 Regarding claim 5, Schultz and Metzler and Euteneuer disclose all the limitations of claim 4.
Schultz does not explicitly disclose wherein the circuitry is further configured to: receive a user input indicating a selection of the flight path from the plurality of flight paths.  
However, Euteneuer discloses wherein the circuitry is further configured to: receive a user input indicating a selection of the flight path from the plurality of flight paths (Euteneuer [0078], [0084]: the user interface permits the remote operator to remotely control the flight of an unmanned aircraft system UAS. The display system 510 can present the flight path of the UAS and one or more recommended modified flight paths of the UAS as determined by embodiments of the sense and avoid system 200 for the UAS. Projected flight paths of the UAS and one or more recommended modified flight paths as determined by the sense and avoid system may also be presented on the display; [0031]: the operator can control the UAS; [0005]: the crew have the choice to select alternative modified flight path; [0063], [0094]: the sense and avoid system may recommend a flight path such as right turn or left turn and the operator can select a flight path for the UAS; Figs. 2-4, [0036], [0040]: recommended flight path for the UAS are determined based on an overview diagram of the scene or structure which are also displayed for operator as in [0078], [0084]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Metzler and Euteneuer, and further incorporate having the circuitry is further configured to: receive a user input indicating a selection of the flight path from the plurality of flight paths, as taught by Euteneuer, to permit and help the remote operator to remotely control the flight of the unmanned aircraft system based on generated flight paths while still meet the operator’s desire of the flight path (Euteneuer [0084], [0063]).

80252015 Regarding claim 6, Schultz and Metzler and Euteneuer disclose all the limitations of claim 4.
Schultz discloses wherein each of the plurality of flight paths are generated using a target surface of the structure and50Attorney Docket No. Il02XUS02CON each flight path is generated for a different target surface (Schultz [0049], [0038]: user can input location of a structure of interest; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10. Hence, select a portion of a structure to be imaged; [0003], [0058], [0076]: the structure of interest is a roof of a building. The user can include identification of areas of the roof, hence the roof is a target surface of a structure to be imaged which is selected; [0059]-[0060]: information pertaining to the structure of interest, which can be the roof surface, and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6).  

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Metzler et al. (US 2014/0032021) hereinafter Metzler, further in view of Saphier et al. (U.S 2010/0309308 A1) hereinafter Saphier.
1t80252015 Regarding claim 9, Schultz and Metzler disclose all the limitations of claim 8.
Schultz does not explicitly disclose wherein the circuitry is further configured to: calculate an absolute position of the damaged portion of the target structure.  
However, Saphier discloses calculate an absolute position of the damaged portion of the target structure (Saphier [0007], [0053], [0034]: global positions and precise coordinates of defects can be determined, hence absolute position of damage in the image).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Metzler, and further incorporate calculating an absolute position of the damaged portion of the target structure, as taught by Saphier, to be able to compute position of a defect in any given image frame obtained with minimal error (Saphier [0007], [0053]).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary examiner, Art Unit 2486